Citation Nr: 1010336	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than December 17, 
2007, for the grant of service connection for prostate 
cancer.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to June 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, service connection was 
granted for prostate cancer and a 10 percent rating was 
assigned, effective from December 17, 2007, the date of 
receipt of the Veteran's original claim.  The Veteran 
appealed this decision seeking an earlier effective date for 
the grant of service connection.  

The Board notes that the Veteran also appealed the 10 percent 
evaluation granted for his prostate cancer.  He argued that a 
rating of 20 percent was warranted in an April 2009 
statement.  His attorney representative at the time argued in 
a May 2009 statement that a 30 percent rating was warranted.  
The 10 percent rating was subsequently increased to 40 
percent, also effective from December 17, 2007, in a June 
2009 rating decision, and the Veteran was informed that this 
was a full grant of the benefit sought as it was higher than 
the 30 percent rating that he had argued that his prostate 
cancer residuals warranted.  There has been no disagreement 
with that conclusion.  The issue of entitlement to an initial 
rating in excess of 40 percent for prostate cancer is no 
longer on appeal.  


FINDINGS OF FACT

1.  An original claim of service connection for prostate 
cancer due to herbicide exposure was received on December 17, 
2007.  No communication of that could be interpreted as a 
claim for pertinent benefits was received prior to that date.

2.  In April 2008, the RO assigned an effective date of 
December 17, 2007, for the grant of service connection for 
prostate cancer due to herbicide exposure.

3.  There is no legal basis for the assignment of an 
effective date earlier than December 17, 2007, for the grant 
of service connection for prostate cancer.  

CONCLUSION OF LAW

The criteria for an effective date prior to December 17, 
2007, for a grant of service connection for prostate cancer, 
secondary to inservice herbicide exposure, have not been met.  
38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1(p)(r), 3.114(a), 3.151(a), 
3.400, 3.816(c)(4) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the Claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120- 
21 (2004) (Pelegrini II).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2007, fully satisfied the duty to 
notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

The Board observes that with regard to the Veteran's original 
claim of service connection for prostate cancer, pursuant to 
the April 2008 rating decision, that claim was granted and 
thus substantiated under then-applicable law.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this regard, the Board notes that the December 2007 VCAA 
notice was properly tailored to the application for the 
original claim of service connection.  The letter, therefore, 
served its purposes in that it provided section 5103(a) 
notice to the Appellant, and its application is no longer 
required because the original claim has been "substantiated."  
Thereafter, in his July 2008 notice of disagreement (NOD), 
the Veteran requested an earlier effective date for the grant 
of service connection.  In May 2009, the RO issued a 
statement of the case (SOC) that contained, in pertinent 
part, the applicable criteria for establishing an earlier 
effective date.  See 38 U.S.C.A. §§ 5103A, 38 U.S.C.A. § 
7105(d) (West 2002 & Supp. 2009).  Additionally, a letter 
sent to the Veteran in August 2008, also informed him of the 
evidence required to sustain his claim for an earlier 
effective date and why the current evidence of record was 
insufficient.  Therefore, the Board finds that with respect 
to this claim, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. § 5104(b) (West 2002 & Supp. 
2009) and 38 U.S.C.A. § 7105(d), as well as the regulatory 
requirements of 38 C.F.R. § 3.103(b) (2009).  See also 
Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III]; Dingess, supra.

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the Appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  Mayfield III.

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2009).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2009).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p), 3.155 (2009).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  See also 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal., May 2, 1989).  Under that regulation, a 
Nehmer class member is a Vietnam veteran who has a covered 
herbicide disease.  Covered herbicide diseases include 
prostate cancer.  See 38 C.F.R. § 3.381(b) (2009).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].  A claim will be considered a claim for compensation 
for a particular covered herbicide disease if:

(i) The Claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

Factual Background & Analysis

The basic facts in this case are not in dispute.  The 
Veteran's military service included a period in the Republic 
of Vietnam.  He was discharged from military service in June 
1968.  Prostate cancer was added to the list of presumptive 
diseases associated with exposure to certain herbicide 
agents, effective November 7, 1996.  38 C.F.R. § 3.309(e) 
(2009).

The Veteran was found to have elevated laboratory studies 
indicative of prostate cancer on a private examination in the 
late 1990s.  A claim of service connection for prostate 
cancer was received on December 17, 2007.  By rating action 
in April 2008, service connection was established for 
prostate cancer and a 10 percent schedular evaluation was 
assigned, effective from December 17, 2007.  As noted 
earlier, this rating was later increased to 40 percent, also 
from the December 2007 date.  

In this case, the Veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., prostate cancer] within the meaning 
of 38 C.F.R. § 3.816(b)(2).  However, a review of the record 
shows that VA has never denied a claim of service connection 
for prostate cancer from the Veteran, including between 
September 25, 1985 and May 3, 1989, nor does the Veteran 
claim otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1) (2009). 

Likewise, the Veteran did not submit a claim for prostate 
cancer between May 3, 1989 and November 7, 1996, the 
effective date for the regulation which added prostate cancer 
as a disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. § 3.816(c)(2) 
(2009).

Finally, the Veteran did not submit a claim of service 
connection for prostate cancer within one year of his 
separation from service in June 1968.  Thus, 38 C.F.R. § 
3.816(c)(3) is inapplicable.

Because the requirements have not been met, 38 C.F.R. § 3.816 
provides that the effective date of the award of service 
connection for prostate cancer must be determined in 
accordance with §§ 3.114 and 3.400.  Therefore, the Veteran's 
argument that the effective date of service connection for 
his prostate cancer should be the date of diagnosis is 
without legal merit.

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  Here, the effective date of the 
regulation which added prostate cancer as a disease 
presumptively due to in-service exposure to herbicides is 
November 7, 1996.  The Veteran, however, did not file his 
initial claim for service connection until December 17, 2007, 
more than one year after the effective date of the 
liberalizing law.  The RO granted service connection with an 
effective date of December 17, 2007, the date of receipt of 
his claim.  The regulations do not provide for any earlier 
effective date than this.  38 C.F.R. §§ 3.114, 3.400 (2009).

While the Veteran believes that the effective date for the 
award of service connection for diabetes mellitus should be 
in October 1999, the date of his initial diagnosis, the 
provisions of the law governing effective date of awards of 
benefits are clear and unambiguous.  The effective date of 
service connection is determined by the date he filed his 
original claim with VA, and with application of 38 C.F.R. § 
3.114(a)(1).  Having the pathology does not set the date, 
claiming benefits sets the date.

Consequently, the Board concludes that it has no alternative 
but to find that the Veteran's claim for an effective date 
earlier than that allowable by law lacks legal merit and must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to an effective date earlier than December 17, 
2007, for the award of service connection for prostate cancer 
due to herbicide exposure, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


